Citation Nr: 0530337	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  99-25 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for right eye injury residuals.

2.  Entitlement to service connection for residuals of 
frostbite of the feet.

3.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to claimed service-incurred frostbite 
of the feet.

4.  Entitlement to service connection for hypertension, to 
include as secondary to claimed service-incurred frostbite of 
the feet.

5.  Entitlement to service connection for a circulatory 
disability of the lower extremities, to include as secondary 
to claimed service-incurred frostbite of the feet.

6.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for residuals of 
radiation treatment, post-prostatectomy, furnished by VA in 
1987.



Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from August 1946 to August 
1949 and from January 1951 to January 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO), which denied an application to reopen a 
previously denied claim of entitlement to service connection 
for right eye injury residuals.  That rating decision also 
denied claims of entitlement to service connection for 
residuals of frostbite of the feet, as well as claims for 
service connection for diabetes mellitus, hypertension, and a 
"circulatory condition," all claimed as secondary to the 
claimed service-incurred frostbite of the feet.

The February 1998 rating decision also granted a two-month 
temporary total rating for the service-connected residual of 
the removal of a cyst from the right lower eyelid manifested 
by a scar, effective from August 1, 1994.  In his September 
1998 notice of disagreement (NOD) with the February 1998 
rating decision, the veteran stated that he disagreed with 
the denial "of all my claims."  Evidently because the RO's 
decision on this issue essentially represented a full grant, 
and the veteran was not specific enough to enable VA to 
determine whether he meant his NOD to represent a 
disagreement with, for instance, the effective date assigned 
for the temporary total rating, the RO did not include this 
issue in the statement of the case that was issued in 
November 1998.  If, however, the veteran remains in 
disagreement with any specific aspect of the RO's February 
1998 grant of a temporary total rating, he should so 
indicate, and the RO should thereafter take any appropriate 
action in this regard.

This case also comes before the Board on appeal from a May 
1999 rating decision issued by the Cleveland RO, which denied 
the veteran's claim for compensation benefits under Section 
1151 for residuals of radiation therapy, to include radiation 
enteritis.

In regards to the veteran's application to reopen a claim for 
service connection for right eye injury residuals, it is 
noted that, by rating decision dated in June 1954, the RO 
granted service connection for residuals of the removal of a 
right lower eyelid cyst, with an initial rating of zero 
percent.  Since the veteran is already service-connected for 
these residuals, his application is deemed to involve service 
connection for a disability other than his already service-
connected residuals of the removal of a right lower eyelid 
cyst.
 
The record also shows that the veteran requested a hearing at 
the RO before a Veterans Law Judge but that he thereafter 
withdrew that request.

During the pendency of his appeal, the veteran relocated to 
Virginia.  Accordingly, the Roanoke, Virginia, RO has 
certified the appeal to the Board.

By letter dated in October 2005, the Board notified the 
veteran that his motion to have the appeal advanced on the 
docket had been granted.  38 U.S.C.A. § 7107(a)(2)(B) (West 
2002 & Supp. 2005); 38 C.F.R. § 20.900(c) (2005). 


FINDINGS OF FACT

1.  In June 1950, the RO denied a claim of entitlement to 
service connection for right eye injury residuals; the 
evidence received since that date is either cumulative or not 
pertinent to the service connection claim, and none of it 
relates to an unestablished fact necessary to substantiate 
that claim for service connection, nor raises a reasonable 
possibility of substantiating it.

2.  It is not shown that the veteran suffered frostbite of 
the feet during service or that he currently has chronic 
residuals of that claimed but uncorroborated in-service 
injury.

3.  Diabetes mellitus was initially diagnosed several decades 
after service and it is not shown to be etiologically related 
to service or proximately due to a service-connected 
disability.

4.  Hypertension was initially diagnosed several decades 
after service and it is not shown to be etiologically related 
to service or proximately due to a service-connected 
disability.

5.  A circulatory disability of the lower extremities was 
initially diagnosed several decades after service and it is 
not shown to be etiologically related to service or 
proximately due to a service-connected disability.

6.  The veteran received radiation treatment from VA, post-
prostatectomy, in 1987, and his subsequent development of 
chronic urinary incontinence was a direct result of the 
radiation treatment, and not due to his willful misconduct.


CONCLUSIONS OF LAW

1.  The June 1950 denial of a claim of entitlement to service 
connection for right eye injury residuals is final and none 
of the evidence received since June 1950 is new and material 
so as to warrant the reopening of that claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 
20.201, 20.202, 20.302, 20.1103 (2005).

2.  The claimed residuals of frostbite of the feet were 
neither incurred in nor aggravated by service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  The diagnosed diabetes mellitus was neither incurred in 
nor aggravated by service nor was it proximately due to or 
the result of service-connected disability.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2005).

4.  The diagnosed hypertension was neither incurred in nor 
aggravated by service nor was it proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a).

5.  A circulatory disability of the lower extremities was 
neither incurred in nor aggravated by service nor was it 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a).

6.  The criteria for entitlement to disability compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 2002) for 
urinary incontinence, residuals of radiation treatment, post-
prostatectomy, furnished by VA in 1987, are met.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters-The Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  


The duty to notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to provide 
certain notice to the claimant and his representative.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must request that the claimant provide any 
evidence in his possession that pertains to the claim.

In this case, VA provided VCAA-compliant notice to the 
veteran in regards to his application to reopen and his 
claims for service connection and for compensation under 
Section 1151 by means of VCAA letters dated in April 2001, 
July 2003, and April 2005.  The letters complied with the 
four notification elements cited above, to include the fourth 
element (see page 3 of the April 2005 letter, asking the 
veteran to furnish "any evidence in your possession that 
pertains to your claim[s]").

Thus, the veteran has received adequate VCAA notice.  See 
Short Bear v. Nicholson, No. 03-2145 (U.S. Vet. App. Aug. 31, 
2005); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial decision is issued on a claim by 
the agency of original jurisdiction.  Pelegrini II, 18 Vet. 
App. at 115.  Delayed notice is, however, generally not 
prejudicial to a claimant.  Mayfield.  There has been no 
allegation or showing of prejudice in this case.

To the extent that any notice in this case may have been 
inadequate with regard to timing, the veteran's evident 
actual knowledge of what was needed to substantiate his 
claims prior to adjudication by VA provided "a meaningful 
opportunity to participate in the adjudication process."  
Short Bear.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).

In the present case, the duty to assist has been fulfilled as 
well, as VA has secured all identified treatment records that 
are pertinent to the issues on appeal.  VA has not ordered a 
medical examination in regards to the veteran's claim for 
service connection for residuals of a right eye injury 
because the veteran has not fulfilled his initial duty to 
submit new and material evidence sufficient to reopen that 
claim:  VA's duty to assist a claimant in developing the 
record and obtaining evidence that would substantiate his 
claim when the claimant is seeking reopening of a previously 
denied claim only extends to assistance in securing pertinent 
records.  It does not include a duty to obtain a medical 
examination unless the veteran submits new and material 
evidence.  See 38 C.F.R. § 3.159(c).

VA has not ordered a medical examination in regards to the 
veteran's claims for service connection for residuals of 
frostbite of the feet, diabetes mellitus, hypertension, and 
circulatory disability because, as will be thoroughly 
explained later in this decision, there is no competent 
evidence linking these disabilities to service.  In his 
substantive appeal the veteran reported no symptoms of 
frostbite between service and the time of his current claim.  
He has claimed that the other disabilities are secondary to 
frostbite.  There is, however, no competent evidence of such 
a link.  Thus examinations are not warranted.  38 U.S.C.A. 
§ 5103A(d) (West 2002), Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

In regards to the veteran's application for compensation 
benefits under Section 1151, the evidence of record is 
sufficient to allow the claim.  Further assistance is, 
therefore, not required to substantiate the claim.  38 C.F.R. 
§ 3.159(d) (2005).

There is no suggestion on the current record that there 
remains evidence that is pertinent to any of the matters on 
appeal that has yet to be secured.

I.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for right eye injury residuals

In a June 1950 rating decision, the RO denied a claim for 
service connection for right eye injury residuals, after 
finding that there was no evidence of treatment for, or a 
diagnosis of, a right eye disability during service, to 
include at the time of separation.

Having been notified of the June 1950 decision denying 
service connection for residuals of a right eye injury, and 
of his appellate rights, the veteran did not appeal the 
denial, so it became final within a year from the notice.  
Once final, a decision can only be considered on the merits 
if new and material evidence is received since the time of 
the prior adjudication.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); 38 C.F.R. §§ 3.156, 20.200, 20.201, 
20.202, 20.302, 20.1103.

When determining whether a claimant has submitted new and 
material evidence, consideration must be given to all the 
evidence since the last disallowance of the claim on any 
basis.  Evans.  In the present case, the June 1950 rating 
decision, which the veteran did not appeal, was the last 
final denial of the veteran's service connection claim.  
Thus, the evidence to be reviewed for purposes of determining 
whether new and material evidence sufficient to reopen the 
claim has been received is the evidence that was associated 
with the claims files since that date.

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any applications to 
reopen a finally decided claim received on or after August 
29, 2001.  Because the veteran filed his application to 
reopen his service connection claim after that date, the new 
definition of new and material evidence applies to this case.

For applications to reopen filed on or after August 29, 2001, 
new and material evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a)

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since June 1950 pertaining to the 
veteran's application to reopen his claim for service 
connection for right eye injury residuals essentially 
consists of statements from the veteran restating his belief 
that he should be service-connected for the residuals of an 
in-service injury to the right eye, as well as voluminous 
medical records, none of which reveals the manifestation of a 
right eye disability other than the residuals of a right 
lower eyelid cyst removal for which, as noted above, the 
veteran is already service connected.

The "new" statements from the veteran are merely 
cumulative, as they essentially reiterate his historical 
contentions of more than 50 years ago, and the medical 
evidence associated with his claims files since June 1950 is 
new, but clearly not pertinent to the issue of service 
connection for the residuals of an in-service injury to the 
right eye.

In sum, none of the newly received evidence can be considered 
to be new and material, as defined by VA regulation, because 
it is either cumulative or not pertinent to the service 
connection claim, and none of it relates to an unestablished 
fact necessary to substantiate the claim nor raises a 
reasonable possibility of substantiating the claim.

Accordingly, because the veteran has not submitted new and 
material evidence, his application to reopen his previously 
denied claim for service connection for the residuals of an 
in-service injury to the right eye has failed, and must 
accordingly be denied.

II.  Entitlement to service connection for residuals of 
frostbite of the feet

In essence, the veteran contends that he developed frostbite 
in his feet while serving in Korea in the 1940's, and that he 
is accordingly entitled to be service-connected for its 
residuals.

Service connection is warranted for an injury or disease 
resulting in disability that was incurred in the line of duty 
in the active military service or, if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).

In order to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).

The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

All of the above notwithstanding, that a condition or injury 
occurred in service alone is not enough; there must be an 
actual disability resulting from that condition or injury in 
order for service connection to be granted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of 
proof of a current disease or injury, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

The veteran's service medical records for both periods of 
active military service are entirely silent for complaints or 
findings related to frostbite of the feet.  Nonetheless the 
veteran is competent to report cold injury to his feet during 
service, and such injury would be consistent with wintertime 
service in Korea.  38 U.S.C.A. § 1154 (West 2002).  Although 
available service department records do not rule in or out 
the veteran's peacetime service in Korea, his statements in 
this regard are credible.  Thus, there is evidence in support 
of the second element needed for service connection.

While the post-service medical evidence of record reveals 
treatment for fungal infections of both feet in 1985, and 
ingrown toenails and onychomycosis in 1994, it does not 
reveal a diagnosis of cold injury residuals, or frostbite, at 
any time.  It also does not show, nor suggests, that the 
veteran currently has chronic residuals of frostbite of the 
feet that are etiologically related to service.  For his 
part, the veteran has not reported current frostbite 
residuals (other than diabetes, hypertension, and circulatory 
disturbance discussed below).  The evidence is, therefore, 
against a finding of current disability.

Even if the veteran's contentions could be read as reporting 
current frostbite symptoms, there is no competent evidence of 
a link between such symptoms and the claimed frostbite injury 
in service.

The only evidence of record suggesting a nexus between the 
claimed residuals of frostbite of the feet and service 
consists of the statements submitted by the veteran in this 
regard.  However, the record does not reflect that the 
veteran is a medical professional who has the requisite 
training and knowledge to offer an opinion as to medical 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
knowledge and require the special knowledge and experience of 
a trained medical professional).  The Board is therefore 
precluded from assigning probative value to the veteran's 
opinion in this regard.

The veteran would be competent to report a continuity of 
symptoms since service, but he has not done so.  See Duenas 
v. Principi, 18 Vet App 512 (2004).

The veteran's claim must fail because there is no competent 
evidence of (1) a current disability and (2) a nexus between 
the claimed current disability and service.

In short, the preponderance of the evidence is against the 
veteran's claim for service connection for residuals of 
frostbite of the feet.  Reasonable doubt does not arise, and 
the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3.

III.  Entitlement to service connection for diabetes 
mellitus, hypertension, and a circulatory disability of the 
lower extremities,  to include as
secondary to claimed service-incurred frostbite of the feet

In addition to the above service-connection criteria, if a 
cardiovascular disability or diabetes mellitus becomes 
manifest to a degree of 10 percent or more during the one-
year period immediately following a veteran's separation from 
service, the condition may be presumed to have been incurred 
in service, notwithstanding that there is no in-service 
record of the disorder.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran does not claim, and the evidence does not show, 
that diabetes mellitus, hypertension, or a circulatory 
disability of the lower extremities was present in service, 
or within one year of service.

In reviewing the veteran's claims for service connection for 
diabetes mellitus, hypertension, and a circulatory disability 
of the lower extremities on a direct basis, the service 
medical records for both periods of active duty are entirely 
silent as to the manifestation of any of these disabilities 
at any time.  Also, none of these disabilities was diagnosed 
within one year after separation, but several decades after 
service, and the veteran has not alleged otherwise.  In fact, 
the veteran has placed the onset of his diabetes mellitus as 
having taken place in the early 1980's.  Specifically, he has 
stated that he has had diabetes mellitus since 1981 (per a 
May 18, 1993, VA discharge summary); 1982 (per an April 9, 
1996, VA vascular surgery/foot clinic outpatient medical 
record); and 1983 (per an April 14, 1998, VA outpatient 
medical record).

The veteran has also placed the onset of his hypertension as 
having taken place in 1980 (per the April 9, 1996, VA 
vascular surgery/foot clinic outpatient medical record); and 
in 1985 (per an August 15, 1994, VA discharge summary).

Additionally, VA and private medical records reveal treatment 
in 1997 and 1998 for peripheral vascular disease, which, 
according to a July 1998 private medical record, the veteran 
had suffered from for "over the last 4 to 5 years which 
seems to have gotten worse over the last couple [of] 
months."

Clearly, the record shows that the veteran's diabetes 
mellitus, hypertension, and circulatory disability, were 
initially diagnosed not during service or within one year 
after separation from active military service, but at least 
several decades after the veteran's last separation from such 
service.  There is also no competent evidence in the claims 
folders establishing, or even suggesting, a nexus, or causal 
relationship, between any of these disabilities and service.

In particular there is no competent evidence linking the 
claimed in-service frostbite to diabetes, hypertension, or 
circulatory disturbance in the lower extremities.  As a 
layperson, the veteran's opinions on these matters are of no 
probative value.  Grottviet v. Brown, 5 Vet. App. 91, 93 
(1993) (holding a layperson is not competent to express an 
opinion as to medical causation).

The criteria of an in-service injury or disease and a nexus 
between a current disability and service are not met in this 
case.  Thus, the preponderance of the evidence is against the 
veteran's claims seeking service connection for diabetes 
mellitus, hypertension, and a circulatory disability, on both 
direct and secondary service connection bases.  The Board 
thus concludes that the criteria for entitlement to service 
connection for these disabilities are not met.

The veteran's claims for service connection for diabetes 
mellitus, hypertension, and a circulatory disability of the 
lower extremities fail on a secondary service connection 
basis, because the veteran is claiming that they are 
secondary to the residual of frozen feet, which the Board has 
just determined are not service connected.  Secondary service 
connection can only be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

The evidence in these claims is not so evenly balanced so as 
to allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.

IV.  Entitlement to disability compensation under the 
provisions of 
38 U.S.C.A. § 1151 (West 2002) for residuals of radiation 
treatment,
post-prostatectomy, furnished by VA in 1987

The record shows that the veteran underwent a prostatectomy 
(specifically, a cytoscopy and transurethral resection of the 
prostate) in July 1987.  He was given a diagnosis of 
adenocarcinoma of the prostate.  Shortly thereafter, he 
underwent radiation for six weeks to treat the diagnosed 
adenocarcinoma.

Medical records associated with the veteran's claims files 
since 1987 reveal that, while the veteran was found to have 
bright red blood per rectum (BRBPR) episodes in April and 
June 1989, and was suspected to have developed radiation 
enteritis in April 1992, these episodes were only acute in 
nature and the radiation treatment was successful in that the 
adenocarcinoma was shown not to recur (see, in this regard, 
VA outpatient medical records dated in April and October 
1993).

An April 1994 VA medical record, however, reveals that the 
veteran had been suffering from incontinence since his 1987 
prostate surgery.

In a July 1997 statement, Dr. H.B., a private physician, 
noted the veteran's history of prostate cancer, with 
prostatectomy and subsequent radiation therapy to his pelvis 
in 1987, and opined that, "[u]nfortunately, he is 
incontinent because of his radiation, but is tolerating that 
well."

In an April 1998 statement, Dr. H.B. indicated that the 
veteran "has chronic diarrhea from radiation changes to his 
colon."

In May 1999, the veteran filed a claim for benefits under 
Section 1151, claiming that he had developed radiation 
enteritis as a result of the radiation treatment received 
from VA.

According to an October 2002 VA medical record, the veteran's 
medical history was significant for an open prostatectomy for 
prostate cancer, status post radiation therapy, "with 
residual urinary incontinence (passes urine on himself 
without knowing at times, other times, he is aware, but 
cannot get to the bathroom on time)."

Current (2003-2005) VA medical records reveal no evidence of 
the current manifestation of a chronic gastrointestinal 
disability, BRBPR episodes, or radiation enteritis.  They 
also show that a radiological study of the veteran's sacrum 
and coccyx conducted in March 2005 revealed no evidence of 
destruction of the sacrum and coccyx to suggest 
osteomyelitis.  These more recent VA medical records, 
however, do confirm that the veteran still suffers from 
urinary incontinence, as he is reportedly "on diaper use" 
(per VA medical record dated in March 2005). 

Pursuant to 38 U.S.C.A. § 1151, where a claimant suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of his own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability, then compensation, including 
disability compensation, shall be awarded in the same manner 
as if the additional disability were service-connected.  38 
U.S.C.A. § 1151 (West 2002).

For purposes of this section, a disability or death is a 
qualifying additional disability if the disability or death 
was not the result of the veteran's willful misconduct and 
(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, and the 
proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  38 C.F.R. § 
3.361(c)(1)).

Effective for claims filed on or after October 1, 1997, 38 
U.S.C.A. § 1151 now precludes awarding benefits in the 
absence of evidence of VA negligence or an unforeseen event.  
See Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (1996); see 
also VAOPGCPREC 40-97; 63 Fed. Reg. 31263 (1998); as well as 
the above-cited current version of 38 C.F.R. § 3.361 (2005) 
(applicable to all claims filed on or after October 1, 1997).  
In the present case, because the veteran's claim for benefits 
under Section 1151 was filed in February 1999, evidence of an 
unforeseen event or evidence of VA negligence is required for 
his claim to be granted.

It is a fact that the veteran received radiation therapy from 
VA, there is no evidence that his urinary incontinence is a 
result of willful misconduct, and there is a medical opinion 
indicating that the veteran's urinary incontinence is a 
direct result of the radiation therapy received in 1987, with 
no opinion of record contradicting the private physician's 
nexus opinion.

While there is no showing of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing medical care in 1987, 
the Board finds that the disability that resulted from the 
radiation therapy in this case is an event that was not 
reasonably foreseeable, which renders the diagnosed 
disability a "qualifying" disability under Section 1151.  
In this regard, the claims folder does not contain a release 
or medical opinion showing that urinary incontinence was 
reasonably foreseeable.  

Accordingly, resolving any reasonable doubt in favor of the 
veteran, the Board concludes that the criteria for 
entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 (West 2002) for urinary incontinence, 
residuals of radiation treatment, post-prostatectomy, 
furnished by VA in 1987, are met.


ORDER

New and material evidence not having been submitted 
sufficient, the claim of entitlement to service connection 
for right eye injury residuals remains unopened, and the 
appeal is accordingly denied.

Service connection for residuals of frostbite of the feet is 
denied.

Service connection for diabetes mellitus, to include as 
secondary to claimed service-incurred frostbite of the feet, 
is denied.

Service connection for hypertension, to include as secondary 
to claimed service-incurred frostbite of the feet, is denied.

Service connection for a circulatory disability of the lower 
extremities, to include as secondary to claimed service-
incurred frostbite of the feet, is denied.

Disability compensation under the provisions of 38 U.S.C.A. § 
1151 (West 2002) for urinary incontinence, identified as a 
residual of radiation treatment, post-prostatectomy, 
furnished by VA in 1987, is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


